Citation Nr: 1722478	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 7, 2013 and a compensable rating thereafter for service-connected hepatitis A.

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for skin cancer, to include due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).  

The issues of entitlement to a higher rating for hepatitis A and service connection for a neck disability and a bilateral arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the May 2016 Travel Board hearing, the Veteran, through his representative, indicated that he wished to withdraw his appeal relating to his claim for service connection for hepatitis C.





CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the May 2016 Travel Board hearing, the Veteran withdrew his claim for service connection for hepatitis C.  See Board Hearing Transcript, p. 2.  A hearing transcript is of record.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board finds that the Veteran's withdrawal of his hepatitis C claim was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to this issue, is dismissed.  38 U.S.C.A. § 7105(b)(2).


ORDER

The issue of entitlement to service connection for hepatitis C is dismissed.


REMAND

Records Development

At the Board hearing, the Veteran testified that shortly after discharge from service, he sought treatment from a medical facility in Oxnard, California which might have been a VA facility or a military facility.  See Board Hearing Transcript, pp. 14-15.  Those medical records are not in the claims file.  After the hearing, the Veteran attempted to obtain medical treatment records from Port Hueneme Naval Base Hospital in Ventura County.  See Correspondence dated June 13, 2016.  However, the record does not reflect whether he received a response.  In light of this evidence, remand is required to attempt to obtain medical records from the period of time shortly after discharge from service.

Increased rating hepatitis A

The Veteran seeks a higher rating for hepatitis A.  He attributes symptoms of fatigue, abdominal pain, joint pain and body aches to his hepatitis A.  He has submitted medical treatise information indicating that hepatitis A may be an acute condition, or lead to long-term complications.  These articles indicate that symptoms of hepatitis A include extreme tiredness, loss of appetite, muscle aches and pains, nausea and vomiting, and low grade fever.

The Veteran's initial VA examination in April 2011 reflected that the Veteran was positive for hepatitis A antibody and "may be contagious at this time."  The physician also reported that the Veteran had reported incapacitating episodes.  Based on this examination, the AOJ granted service connection for hepatitis A and assigned an initial 10 percent rating by attributing the Veteran's report of fatigue and incapacitating episodes to hepatitis A.

A March 2013 VA examiner indicated that hepatitis A was an acute, self-limiting infectious disease which typically resolved without sequelae or chronic hepatic abnormalities.  This examiner found no current symptoms as the condition had resolved.  Based on this report, the AOJ assigned a noncompensable rating.

The Board finds that there is a conflict of evidence of record whether the Veteran has manifested symptoms of hepatitis A during the appeal period.  The AOJ accepted the April 2011 VA examination report as establishing hepatitis A manifested by symptoms of fatigue and incapacitating episodes.  The Veteran continues to report these symptoms, and the March 2013 VA examination report does not explain when hepatitis A became asymptomatic or whether the interpretation of the April 2011 examination report of active hepatitis A was correct.  

In light of the treatise information provided by the Veteran, the Board finds that additional, clarifying medical examination and opinion is necessary.

Service Connection for Skin Cancer

The Veteran claims that his skin cancer is attributable to asbestos exposure in service.  Specifically, he states that while in service, he slept on the top bunk and asbestos constantly flaked off of a vent pipe onto his chest and face.  He also wore fire proof suits made of asbestos.  Given the evidence of record, especially the photographs in which the Veteran is wearing an asbestos suit, the Board concedes his exposure to asbestos.  As such, the Veteran should be provided a VA examination to determine the nature and etiology of his skin cancer.

Musculoskeletal Disabilities

The Veteran avers that his current neck and bilateral arm disabilities are related to an in-service fall.  Throughout the record, the Veteran has reported that while in service, he fell off a ladder and landed on his neck and upper back.  He reports that since that time, he has experienced pain.  The Board finds no evidence to impeach his report of a fall in service.  Thus, a VA examination should be provided to determine the nature and etiology of his neck and bilateral arm disabilities.

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the service connection claims being remanded for further adjudication.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the remanded claims.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA or private treatment records and associate them with the record.  In particular, the AOJ should contact the Veteran and his representative to determine the names and locations of all the Veteran's medical providers since service.  

Upon receipt of any necessary authorizations, the AOJ should attempt to obtain any outstanding records, including records from Port Hueneme Naval Base Hospital and any VA medical facility in Oxnard, California since service discharge.  Any negative responses should be documented in the claims file.

2.  Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of the Veteran's skin cancer.  The claims folder should be made available for review.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diagnosed skin cancer was caused by or related to his period of service, to include his conceded exposure to asbestos by wearing an asbestos lined suit?

A complete rationale, which includes citations to any relevant facts, evidence, or medical principles, must be provided.  

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his neck and bilateral arm disabilities, to include arthritis of the shoulders.  The claims folder should be made available for review.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion on the following:

a) Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's neck disability is related to his period of service?

b) Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral arm disabilities are related to his period of service; OR

c) If the neck disability is found to be of service connection origin, whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral arm disabilities are related to his neck disability?

For purposes of the examination, the examiner should accept as true the Veteran's contentions of falling off a ladder in service even though the event is not documented, and discuss whether there is any medical reason to accept or reject the Veteran's contentions that his continuous pain since the fall represented the onset of his current disability.

A complete rationale, which includes citations to any relevant facts, evidence, or medical principles, must be provided.

4.  Afford the Veteran appropriate examination to determine the nature and etiology of his hepatitis A.  The claims folder must be made available to the examiner for review.

The examiner is requested to identify all current symptoms of hepatitis A, to specifically discuss whether the Veteran's reported symptoms of fatigue, abdominal pain, gastrointestinal symptoms, joint pain and body aches are attributable to hepatitis A.  If the examiner finds that hepatitis A is asymptomatic, the examiner should review the clinic records and report of examination dated April 2011 to determine whether hepatitis A has been active for any time during the appeal period.  In so doing, the examiner should explain the significance, if any, of the April 2011 assessment that the Veteran's hepatitis A may be contagious.

5.  Thereafter, readjudicate the claims.  If the claims remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


